TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00572-CR



                               Keith Terrell Menefield, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-13-202266, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Keith Terrell Menefield seeks to appeal from a judgment of conviction

for failure to register as a sex offender. See Tex. Code Crim. Proc. art. 62.203. The trial court has

certified that this is a plea bargain case and that Menefield has no right of appeal. Accordingly, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d)



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: November 15, 2013

Do Not Publish